Citation Nr: 1434888	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-31 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 22, 2009 for the grant of service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of August 2010 of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO) that granted the claim for service connection for a psychiatric disorder.  

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  From November 17, 1983, until October 22, 2009, the evidence indicates that the Veteran suffered from a psychiatric disorder that is causally related to his active service.  

2.  Letters received by the RO on May 26, 1987, are the first evidence of the Veteran's intent to file a claim of service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The criteria for an effective date of May 26, 1987, but no earlier, for the grant of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  Attempts were made to obtain records of the Veteran's application and subsequent award for Social Security disability benefits; VA was informed that, due to the age of the Veteran, such records had been destroyed.  No further effort to obtain these records is required.  Numerous VA examinations have been conducted, and a VA opinion was obtained in May 2014 at the request of the Board.  The record does not reflect that these examinations or this opinion are inadequate for rating purposes.  Indeed, these examinations and the opinion form the basis for the Veteran's receiving a 100 percent rating and for the Board taking a positive action in this decision.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


II.  Entitlement to an Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The effective date for the award of service connection for the Veteran's psychiatric disorder is currently set as October 22, 2009, the date his formal claim of service connection for posttraumatic stress disorder was received by VA.  Given the applicable law and regulations, in order to qualify for an earlier effective date, the Veteran would have to show (1) that he suffered from a psychiatric disorder that was related to his active service prior to October 22, 2009; and (2) that he filed a formal or informal claim for benefits prior to October 22, 2009.  

The first criterion is met.  A November 1983 VA psychology outpatient note reflects that the Veteran was diagnosed as suffering from anxiety secondary to pain.  A May 2014 VA opinion concluded that this November date is the earliest that it is ascertainable that the Veteran suffered from a psychiatric disorder.  This same opinion concluded that it is at least as likely as not that the Veteran's anxiety disorder secondary to pain was related to or caused by his active service.  

The second criterion is also met, but not during quite as early of a time period.  In the 1980s, the Veteran continually sought increased ratings for his service-connected disabilities related to his in-service shrapnel wounds.  Both the Veteran and his wife wrote numerous letters to VA, his Congressmen, and the President.  While these letters dealt primarily with his service-connected disabilities, they also mentioned his psychiatric problems.  

Two letters from May 1987 are of most help to the Veteran.  The first, written by the Veteran's wife, stated that the Veteran "has been to a psychiatrist at the VA," and that she believed his psychiatric problems were caused by his active service.  The second letter, a May 1987 substantive appeal for increased ratings claims, the Veteran specifically wrote that he was seeking "increase [sic] benefits for nervous condition."  

Read broadly, both of these letters constitute informal claims.  They were made during ongoing appeals for increased ratings (evincing an intent to apply for benefits), they identified the benefit sought (compensation for a psychiatric disorder), and they were in writing.  See 38 C.F.R. § 3.155; Brokowski, 23 Vet. App. at 84.

These letters were received at the RO on May 26, 1987.  As this is the later date of when entitlement arose and the date of receipt of the claim, an earlier effective date for service connection for a psychiatric disorder of May 26, 1987 is warranted.  See 38 U.S.C.A. § 5110; 3.400.

Though earlier letters also mentioned the Veteran's psychiatric problems, they cannot serve as informal claims.  An August 1984 letter from the Veteran's wife to the President noted that the Veteran was "physically and mentally hurt" by his active service; a September 1984 letter from the Veteran's wife to his Senator stated that she saw "him gradually getting worse physically and mentally."  Even reading these broadly, they do not show an intent to apply for benefits for a psychiatric disorder.  Instead, these letters simply offer a review of all of the issues the Veteran was currently facing.  Thus, while an earlier effective date is warranted, because the Board finds that no claim of service connection for a psychiatric disorder was filed at an earlier date, the preponderance of the evidence is against an even earlier effective date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date of May 26, 1987, for the grant of service connection for a psychiatric disorder is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


